Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 1 of 21

Filed

D.C. Superior Court
08/12/2021 15:45PM
Clerk of the Court

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
Civil Division

 

CHRISTOPHER GENSCH
99 Blair Alley, S.W., Apt. 771
Washington, D.C. 20024

Plaintiff, Case No. 2021 CA 002809 B

Vv. Jury Trial Demand
ASTHMA AND ALLERGY
FOUNDATION OF AMERICA
1235 South Clark Street, Suite 305
Arlington, VA 22202

Defendant.

“mee” Newgme’ Nemee’ Nemee Nremme” Nmpe” Num “me” “me” em” Nee” “me” ee” me” “em ee”

 

COMPLAINT

Plaintiff Christopher Gensch (hereinafter “Plaintiff,” “Plaintiff Gensch,” or “Mr. Gensch”)
by and through his attorneys, hereby files this Complaint against the Defendant Asthma and
Allergy Foundation of America (hereinafter “Defendant,” “Defendant AAFA,” or “AAFA”), and
for his Complaint states as follows.

Plaintiff Gensch seeks relief pursuant to the District of Columbia Human Rights Act,
(“DCHRA”) § 2-1401 ef seg., and seeks damages, including but not limited to declaratory,
injunctive and other equitable relief, compensatory and punitive damages, litigation expenses and
reasonable attorneys’ fees, based on Defendant’s discriminatory, harassing, retaliatory, and
otherwise unlawful actions against Plaintiff Gensch.

JURISDICTION AND VENUE
1. This Court has jurisdiction over the subject matter of this Complaint pursuant to

D.C. Code § 11-921.

DEFENDANT’S
i EXHIBIT

ea

 
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 2 of 21

os Venue is proper in this Court in that the events and omissions giving rise to

Plaintiffs claims occurred here in the District of Columbia.
PARTIES

By Plaintiff Gensch is a resident of Washington, D.C.

4. Defendant AAFA is a not-for-profit organization founded as a support organization
for people with asthma and allergies and an employer as defined by the District of Columbia
Human Rights Act, D.C. Code § 2-1401 ef seq.

FACTS

5. Mr. Gensch is a digital marketing professional. On April 30, 2020, he began
employment with AAFA as a Digital Marketing Manager. He was provided limited training when
he commenced employment, and no training on personnel related matters such as completing
timesheets. Mr. Gensch worked remotely from his home in Washington, D.C. and never went to
AAFA’s physical office in Virginia. He reported to Melanie Carver, the Chief Mission Officer.
Mr. Gensch has a disability which requires that he take frequent bathroom breaks when the
disability is active.

6. Prior to his employment at AAFA, several employees at the organization reported
instances of mistreatment by AAFA managers and employees.

7. On May 8, 2020, Kenneth Mendez, Chief Executive Officer and President, held a
staff Zoom meeting and acknowledged that the AAFA had tolerated a toxic work environment and
expressed his desire that the new management team would move the organization in a more

positive direction.
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 3 of 21

8. Mr. Gensch was responsible to performing digital marketing to reach donors and
he performed the same duties as a colleague, Kathy Przywara, who had worked at the organization
for fifteen years and was a close personal friend of Ms. Carver.

9. On September 17, 2020, Mr. Gensch received an email from Ms. Carver which
advised him that he had not filled out his timesheet correctly. Mr. Gensch apologized for any errors
and noted that he had not been trained on how to enter correct billing on his timesheet and that Ms.
Carter had previously told him that training on timesheets would be provided, but that training was
delayed due to work that needed to be completed on the Disparities Report. When Mr. Gensch
asked when the training would be scheduled, Ms. Carver responded that Mr. Gensch had received
enough training already.

10. ‘For the first five months of his employment, Mr. Gensch had weekly one-on-one
meetings with Ms. Carver and enjoyed a cordial professional working relationship with her.

11. In October 2020, Mr. Gensch’s mother suffered a heart attack. Mr. Gensch
informed Ms. Carver that he would need to take leave to assist in the care of his mother and on
occasion he may have to jump off a call to address her health care issues or to speak to a doctor.
Ms. Carver initially offered Mr. Gensch support and assured him that he would be kept apprised
of issues at work. After Mr. Gensch had a few instances where he had to address issues with the
care of his mother, Ms. Przywara, the coworker and a personal friend of Ms. Carver, began
bullying Mr. Gensch by interrupting his work and claiming that Mr. Gensch was not performing
certain tasks. She also began copying Ms. Carver on emails between her and Mr. Gensch in an
attempt to make Mr. Gensch appear as if he was not performing his job. After Ms. Przywara began

bullying Mr. Gensch, Ms. Carver began to distance herself from him by delaying her responses to
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 4 of 21

his emails and Microsoft Teams messages, as well as canceling one-on-one meetings, and rarely
if at all attending social media marketing meetings.

12. On November 13, 2020, Celeste Santifer, the Vice President of Operations, sent
Mr. Gensch an email advising him that Human Resources would be speaking to him the following
week. Mr. Gensch then contacted Ms. Santifer to inquire what the meeting is about, and she
responded that Human Resources would be discussing it with Mr. Gensch the following week. Mr.
Gensch also sent a text message to his supervisor, Ms. Carver, asking what the meeting was about
and she responded dishonestly that, “Celeste is meeting with folks to discuss operational stuff and
HR/benefits open enrollment.”

13. On November 17, 2020, Mr. Gensch attended the meeting via Zoom with Danielle
Alexa, Human Resources representative, and Ms. Santifer. During this meeting, Ms. Santifer stated
that the reason for the meeting was to address operations. Prior to his meeting, no one told Mr.
Gensch that any sort of complaint had been made against him. Ms. Santifer read from a list of
items that Mr. Gensch needed to do, such as joining virtual meetings with his camera on and
notifying his supervisor when stepping away, even though he was already doing those things.
There was no policy at AAFA at the time that required employees to tum on their cameras during
meetings. Before this meeting, and after this meeting AAFA employees did not always turn on
their cameras during meetings.

14. In December 2020, Mr. Gensch’s supervisor, Ms. Carver, stated during a meeting
that she would not be turning on her camera because she was “in her pajamas” and on various
occasions did not arrive to meetings on time nor did she make sure her camera was on and ready.
Additionally, following this meeting, other employees would continuously message during

meetings or not turn on their cameras.
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 5 of 21

15. On March 1, 2021, Ms. Carver emailed Mr. Gensch and copied Ms. Santifer, “Your
recent timesheet entries were flawless. Thank you for billing your time for our health equity work
to the Research-Sanofi code (I know it’s confusing), all of your policy/advocacy time
appropriately, and for adding the notes for Certification Program. Just wanted to send you kudos
and thank you for your attention to detail to ensure we are using our funding appropriately.”

16. On March 9, 2021, in a Microsoft Teams meeting, Ms. Przywara complimented the
work Mr. Gensch had done on a recall assignment and thanked him for getting it done. The type
of assignment was not one Mr. Gensch had done before. Three or four hours after the meeting on
Microsoft Teams, Ms. Przywara sent an email to Mr. Gensch and Ms. Carver stating that Mr.
Gensch had not completed his work on an assignment. Mr. Gensch responded that he was
completing the work and was continuing to do so. He also disclosed that he had a disability at the
time and that the circumstances of his condition may contribute to tasks sometimes taking a longer
time to complete. Mr. Gensch had not desired to disclose his disability, but Ms. Przywara’s
continued harassment and bullying led him to disclose his disability because he wanted to be
truthful. Ms. Przywara then forwarded Mr. Gensch’s email to Ms. Santifer. That day, Ms. Santifer
and Mr. Gensch spoke on the phone, and Ms. Santifer said that she was concerned because he had
disclosed a medical condition.

17. On March 9, 2021, Mr. Gensch filed a complaint in Human Resources against Ms.
Przywara for workplace harassment, bullying, including micromanaging; setting unreasonable
time expectations such as sending him an assignment at 11:35 a.m. and expecting it to be done by
11:55 a.m.; yelling at him; and accusing him of not doing his work.

18. On March 11, 2021, Mr. Gensch and Ms. Przywara attended conflict resolution

(which Ms. Santifer called an “active listening exercise”) with Ms. Santifer. During this meeting,

5
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 6 of 21

Ms. Santifer stated that Ms. Przywara was not communicating properly and had used an
inappropriate tone in the March 9, 2021 email. After Mr. Gensch filed a complaint with Human
Resources against Ms. Przywara, Ms. Carver cancelled his performance review which was
scheduled for March 17, 2021. The performance evaluation was never rescheduled and, though
other employees received their scheduled performance reviews, Mr. Gensch never received a
performance review at AAFA.

19. On March 10, 2021, Human Resources asked Mr. Gensch to make an ADA request
for reasonable accommodation for his IBS. Mr. Gensch complied, and Human Resources sent
Mr. Gensch paperwork for his doctor to fill out, which he did and delivered by the deadlines that
HR requested. Mr. Gensch’s doctor asked for, “unlimited bathroom breaks, 15-30 minutes, without
question.”

20. | On March 17, 2021, Mr. Gensch submitted this paperwork to Human Resources.

21. On March 18, 2021, Ms. Santifer and Danielle Alexa demanded that Mr. Gensch
have his doctor rewrite the request stating it was “unacceptable” and “problematic” because
“unlimited” and “without question” are not reasonable accommodations. Human Resources
interpreted this language to mean that Mr. Gensch would be able to work for five minutes, take a
thirty-minute break, work five more minutes, and then take another thirty-minute break. That same
day, Mr. Gensch met with Ms. Alexa and Ms. Santifer about the accommodation. Mr. Gensch then
returned the revised ADA paperwork on time.

22. On March 26, 2021, Mr. Gensch contacted Ms. Santifer and diplomatically said
that he was grateful for the guidance Ms. Carver had already provided him but would appreciate
weekly meetings with her. Ms. Santifer suggested weekly, fifteen-minute meetings on Friday. Mr.

Gensch asked Ms. Santifer about this instead of Ms. Carver because Ms. Carver had told him

6
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 7 of 21

previously that Ms. Santifer controls her schedule and to reach out to her for scheduling purposes.
Ms. Santifer stated she liked the idea of having one-on-one meetings and would follow up with
Mr. Gensch with a meeting about scheduling them. This meeting was never scheduled, nor did she
contact Mr. Gensch regarding any follow-up from their discussion.

23. Near the end of March 2021, Mr. Gensch was given a deluge of deadlines, which
he believes was an attempt to set him up for failure. Before this time, Mr. Gensch’s work was not
given set deadlines. Mr. Gensch called Ms. Carver multiple times to communicate that the
workload was not reasonable and to try to meet with her to discuss, but she never answered his
calls nor returned them.

24. On March 30, 2021, Ms. Alexa and Ms. Santifer met to go over the revised
documents. In reviewing the documents, Ms. Santifer made it a point to clarify that they were just
going over the ADA documents and that her remarks were not suggesting there were any problems
with Mr. Gensch’s actual work performance nor to insinuate that he was not doing his work or not
working eight hours a day. Ms. Santifer’s comments seem to be scripted to give the appearance
that no action was being taken against Mr. Gensch because of his disability and that AAFA was
accommodating his disability. After this meeting, Ms. Przywara’s harassment intensified, and Ms.
Carver began being rude and disrespectful to Mr. Gensch on a daily basis and claiming she had
not approved social media content when she previously had and then blaming mistakes on Mr.
Gensch.

25. On April 9, 2021, near 2:00 p.m., Mr. Gensch received an email from Ms. Santifer
that CONTOUR, AAFA’s IT contractor, would be doing work to update his computer. This was
false. COUNTOUR was removing Mr. Gensch’s access. At 4:30 p.m., Ms. Alexa and Ms. Santifer

called Mr. Gensch and terminated his employment. Ms. Alexa stated that Mr. Gensch had “missed

t
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 8 of 21

opportunities that have resulted in loss of clients and missed deadlines.” This explanation is false
because Mr. Gensch never lost a client at AAFA — his job duties did not even include working
with clients. Mr. Gensch does not recall ever missing a deadline, nor did he have deadlines until
the latter part of March 2021. The separation letter from Ms. Santifer includes the false stated
reason for Mr. Gensch’s firing as his “inability to effectively perform the duties of a Digital
Marketing Manager.”
COUNT I
Violation of District of Columbia Human Rights Act (“DCHRA”)
D.C. Code § 2-1401 et seq.
Family Responsibilities and Disability Discrimination

26. Plaintiff realleges and incorporates by reference the above paragraphs as if fully
stated herein.

27. At all pertinent times, Defendant is an employer under the District of Columbia
Human Rights Act, D.C. Code § 2-1401 ef seq.

28. At all pertinent times, Plaintiff was an employee entitled to protection under the
District of Columbia Human Rights Act, D.C. Code § 2-1401 ef seg.

29. The District of Columbia Human Rights Act prohibits an employer from
discriminating against an employee based on the employee’s family responsibilities and requires
that employers reasonably accommodate employees with disabilities and prohibits discrimination
based on disability, among other protected classes.

30. Defendant, in violation of the District of Columbia Human Rights Act, knowingly
and intentionally engaged in unlawful discrimination against Plaintiff based on family

responsibilities and his disability. Mr. Gensch notified his employer that he would need to take

unscheduled leave beginning in October 2020 to assist in the care of his mother who suffered a
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 9 of 21

heart attack. After a few occasions where he had to take leave, Defendant discriminated against
Plaintiff Gensch by accusing him of not performing his job and cancelling one on one meetings,
reprimanding him and then terminating his employment. Plaintiff Gensch has also been diagnosed
with a disability which he disclosed to his employer and requested an accommodation. Mr.
Gensch’s disability required more frequent bathroom breaks which occasionally resulted in him
taking additional time to complete projects. Although AAFA agreed to the requested
accommodation, it failed to accommodate his disability and took adverse actions against him
because of the accommodation, including cancellation of one on one meetings with his supervisor,
a reprimand for turning on his camera, accusations of not completing a project in a timely manner,
denial of a performance review, issuance of a work assignment at 11:35 a.m. with an 11:55 a.m.
deadline and termination of employment. He later made a complaint that he was being subjected
to workplace harassment by Ms. Przywara and was subsequently terminated. AAFA terminated
Mr. Gensch within two weeks of Mr. Gensch requesting a reasonable accommodation, and under
false pretenses, claiming that he was being terminated for causing the loss of clients and missing
deadlines, when Mr. Gensch did not interact with clients and did not miss any deadlines. In
terminating his employment, AAFA treated him differently than other employees similarly
situated who did not take leave for family responsibilities nor request a reasonable accommodation
for a disability, and in doing so, did not follow its own personnel policies, and provided a false and
shifting explanation for his termination.

31. Asa direct and proximate cause of the Defendant’s actions, Plaintiff Gensch has
suffered emotional distress and pain and suffering.

32. Defendant had no legitimate business reason for any such acts.
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 10 of 21

33. Plaintiff is informed and believes, and based thereon, alleges that, in addition to the
practices enumerated above, Defendant may have engaged in other discriminatory practices that
are not yet fully known.

COUNT I
Violation of District of Columbia Human Rights Act (“DCHRA”)
D.C. Code § 2-1401 ef seq.
Retaliation

34. Plaintiff realleges and incorporates by reference the above paragraphs as if fully
stated herein.

35. At all pertinent times, Defendant is an employer under the District of Columbia
Human Rights Act, D.C. Code § 2-1401 ef seq.

36. At all pertinent times, Plaintiff was an employee entitled to protection under the
District of Columbia Human Rights Act, D.C. Code § 2-1401 et seq.

37. The District of Columbia Human Rights Act prohibits an employer from taking
adverse action against an employee because the employee engages in protected activity and reports
acts of discrimination and/or opposes acts of discrimination.

38. Defendant, in violation of the District of Columbia Human Rights Act, knowingly
and intentionally engaged in unlawful retaliation against Plaintiff after he requested leave for
family responsibilities, and requested a reasonable accommodation for a medical condition and
after he made a complaint that he was being subjected to workplace harassment by Ms. Przywara.
After his protected activities, AAFA retaliated against him by failing to issue him a performance
appraisal and giving him work assignments with unreasonable deadlines and terminating his

employment. AAFA terminated Mr. Gensch within two weeks of Mr. Gensch requesting a

reasonable accommodation, and under false pretenses, claiming that he was being terminated for

10
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 11 of 21

causing the loss of clients and missing deadlines, when Mr. Gensch did not interact with clients
and did not miss any deadlines.

39. As a direct and proximate cause of the Defendant’s actions, Plaintiff Gensch has
suffered emotional distress and pain and suffering.

40. Defendant had no legitimate business reason for any such acts.

Al. Plaintiff is informed and believes, and based thereon, alleges that, in addition to the
practices enumerated above, Defendant may have engaged in other retaliatory practices that are
not yet fully known.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Gensch prays as follows:

A. That the Court issue an Order declaring Defendant violated the District of Columbia
Human Rights Act, D.C. Code § 2-1401 ef seg. and declaring Plaintiff eligible to receive equitable
and other relief;

B. Enter judgment against Defendant,

C. Issue a permanent injunction prohibiting Defendant from engaging in any further
acts of discrimination, retaliation and interference with prospective business and contractual
relationships;

D. Enter judgment in favor of Plaintiff against Defendant for all equitable monetary
damages available under the law including but not limited to back pay and front pay in amounts to
be determined at trial;

E. Order Defendant to refrain from any action against Plaintiff, or any other person,

for participating in or supporting this case in any manner,

11
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 12 of 21

F. Order Defendant, individually and collectively, to pay compensatory and punitive

damages in an amount no less than five million dollars ($5,000,000);

G. Order Defendant to pay Plaintiff’s reasonable attorneys’ fees, expert fees and costs;
and

H. Order Defendant to pay pre-judgment and post-judgment interest as provided by
law.
Date: August 11, 2021 Respectfully submitted,

/s/ David A. Branch
David A. Branch, D.C. Bar No. 438764
Law Office of David A. Branch &
Associates, PLLC
1828 L Street, N.W., Suite 820
Washington, D.C. 20036
Phone: (202) 785-2805
Fax: (202) 785-0289
Email: davidbranch@dbranchlaw.com

JURY TRIAL DEMAND

Plaintiff demands a jury trial on all claims against Defendant.

12
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 13 of 21

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www decouris.gev

 

 

 

 

Plaintiff
vs.
Case Number 2021 CA 002809 B
Asthma and Allergy Foundation of America
Defendant
SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attomey, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

   
     

 

 

 

 

 

yoarrick f 2 7 7 apa ps
David A. Branch Clerk of the@ Our <j.
Name of Plaintiff's Attorney Og aE a7%. \
Law Office of David A. Branch & Associates, PLLC . D
By 7 = Ld

Address Dep vbtoClegk
VROQT Cipae TU Sthe 890 Waehineran TO. 2O056 af FON.
1828 £ Surees. MW. Suite &20, Washingion, D.C. 20056 af OF OY

am’ c TOK. 90 in

(202) 785-2805 Date 08/13/2021
Telephone

PORHiFs, SIT Bi (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Dé co mot bai dich, hay goi (202) 879-4828

Wot PS} AMY, (202) 879-482852 PEA = PANICY FCT ATITTD (202) 879-4828 Leurr

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE. OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS. YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER WITTHN THE REOUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccion al espariol

CV-3] 10 [Rev. June 2017} Super. Ct. Civ. R. 4
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 14 of 21

coe

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA

}

SA DIVISION CIVIL

if ‘a 6 A Seccién de Acciones Civiles

1A M ed 500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Gee ad Teléfono: (202) 879-1133 Sitin web: www.decourts.gov

 

Demandante
contra

Numero de Caso:

 

 

Demandado

CITATORIO
Al susodicho Demandado:

Por la presente se le cita a comparecer y se le require entregar una Contestacién a la Demanda adjunta, sea en
persona o por medio de un abogado, en el plazo de veintiin (21) dias contados después que usted haya recibido este
citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandado en calidad de oficial o
agente del Gobierno de los Estados Unidos de Norteamérica 0 del Gobierno del Distrito de Columbia, tiene usted
sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar su Contestacién. Tiene que
enviarle por correo una copia de su Contestacién al abogado de la parte demandante. El nombre y direccién del
abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
copia de la Contestacién por correo a la direccién que aparece en este Citatorio.

A usted tambicn se le require presentar la Contestacion original al Tribunal en la Oficina 5000, sito en 500
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes 0 entre las 9:00 a.m. y las 12:00 del mediodia
los sdbados. Usted puede presentar la Contestacién original ante el Juez ya sea antes que usted le entregue al
demandante una copia de la Contestacién o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar una Contestacién, podria dictarse un fallo en rebeldia contra usted para que se haga
efectivo el desagravio que se busca en la demanda.

SECRETARIO DEL TRIBUNAL

 

Nombre del abogado de] Demandante

 

 

 

 

 

Por:
Direccion Subsecretario
Fecha
Telefono
te Biz, SH BE (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction Dé co mot bai dich, hay goi (202) 879-4828
Ler Sees bata 114202) 879-4828 SESS ALM Po PRCT FOV ATE? (202) 879-4828 Lear

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pagarle a uno, Jlame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

Vea al dorso cl original en inglés
See reverse side for English original

CV-3110 PRev. Tune 2017} Super. C1. Civ. BR. 4
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 15 of 21

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH
INFORMATION SHEET

 

ChristopherGensch_ SCs Nurmber:__ 2921 CA. 002809 B
ws Date: August 11, 2021

Asthma and Allergy Foundation of America [7] One of the defendants is being sued
in their official capacity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: (Please Print) Relationship to Lawsuit
David A. Branch ae
Firm Name: [X] Attorney for Plaintiff
Law Office of David A. Branch & Associates, PLLC 1) Self (Pro Se)
Telephone No.: Six digit Unified Bar No.:
(202) 785-2805 438764 C1 Other:
TYPE OF CASE: C1 Non-Jury C1 6 Person Jury CX] 12 Person Jury
Demand: $ Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:
Case No.: Judge: Calendar#:
NATURE OF SUIT: (Check One Box Only)
A. CONTRACTS COLLECTION CASES
(FJ 01 Breach of Contract (FJ 14 Under $25,000 Pltf. Grants Consent [7116 Under $25,000 Consent Denied
[-] 02 Breach of Warranty (-] 17 OVER $25,000 Pltf. Grants Consent(_] 18 OVER $25,000 Consent Denied
[_] 06 Negotiable Instrument (2) 27 Insurance/Subrogation [-] 26 Insurance/Subrogation
[_] 07 Personal Property Over $25,000 Pitf. Grants Consent Over $25,000 Consent Denied
[X] 13 Employment Discrimination [_] 07 Insurance/Subrogalion [)34 Insurance/Subrogation
| 15 Special Education Fees Under $25,000 Pitf, Grants Consent Under $25,000 Consent Denied
[71 28 Motion to Confirm Arbitration
Award (Collection Cases Only)
B. PROPERTY TORTS
[7] 01 Automobile [-] 03 Destruction of Private Property (“1 05 Trespass
[J 02 Conversion [-J 04 Property Damage
[_] 07 Shoplifting, D.C. Code § 27-102 (a)
C. PERSONAL TORTS
(21 01 Abuse of Process [J 10 Invasion of Privacy (7117 Personal Injury- (Not Automobile,
[_] 02 Alienation of Affection [J 11 Libel and Slander Not Malpractice)
FI 03 Assault and Battery [-] 12 Malicious Interference 18Wrongful Death (Not Malpractice)
04 Automobile- Personal Injury [F) 13 Malicious Prosecution [J 19 Wrongful Eviction
[_] 05 Deceit (Misrepresentation) [_] 14 Malpractice Legal (J 20 Friendly Suit
[_] 06 False Accusation []15 Malpractice Medical (Including Wrongful Death) L_]21 Asbestos
[_] 07 False Arrest [1] 16 Negligence- (Not Automobile, [[] 22 Toxic/Mass Torts
(-] 08 Fraud Not Malpractice) (-)23 Tobacco
(_] 24 Lead Paint
SEE REVERSE SIDE AND CHECK HERE IF USED

CV-496/Tune 2015

 
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 16 of 21

Information Sheet, Continued

 

C. OTHERS
CJ] 01 Accounting
[J 02 Att. Before Judgment
[_] 05 Ejectment
[1 09 Special Writ/Warrants

(DC Code § 11-941)

([] 10 Traffic Adjudication
[71 11 Writ of Replevin
(-] 12 Enforce Mechanics Lien
[_] 16 Declaratory Judgment

[7] 17 Merit Personnel Act (OEA)
(D.C. Code Title 1, Chapter 6)
[J 18 Product Liability

([] 24 Application to Confirm, Modify.
Vacate Arbitration Award (DC Code § 16-4401)
[-] 29 Merit Personnel Act (OHR)
[7] 31 Housing Code Regulations
(-] 32 Qui Tam

(-] 33 Whistleblower

 

Il.
[03 Change of Name
[J 06 Foreign Judgment/Domestic
(1) 08 Foreign Judgment/International
[_] 13 Correction of Birth Certificate
(C1 14 Correction of Marriage
Certificate

[51 15 Libel of Information
(_] 19 Enter Administrative Order as

[J 20 Master Meter (D.C. Code §

[3 21 Petition for Subpoena
[Rule 28-I (b)]
[7] 22 Release Mechanics Lien
[-] 23 Rule 27(a)(1)
(Perpetuate Testimony)
[-) 24 Petition for Structured Settlement

Judgment [ D.C. Code §
2-1802.03 (h) or 32-151 9 (a)]

42-3301, et seq.)

(2) 26 Petition for Civil Asset Forfeiture (Vehicle)
(-J 27 Petition for Civil Asset Forfeiture (Currency)
[JJ 28 Petition for Civil Asset Forfeiture (Other)

[J 25 Petition for Liquidation

 

D. REAL PROPERTY

[J 09 Real Property-Real Estate
CJ 12 Specific Performance
[_] 04 Condemnation (Eminent Domain)

[108 Quiet Title
(7125 Liens: Tax / Water Cousent Granted
(“) 30 Liens: Tax / Water Consent Denied

 

(_] 10 Mortgage Forectosure/Judicial Sale [7] 31 Tax Lien Bid Off Certificate Consent Granted
(7) 11 Petition for Civil Asset Forfeiture (RP)

 

Qaia Pron.

Attormmey’s Signature

 

CV-496/ June 2015

August 11, 2021

 

Date

 
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 17 of 21

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts. gov

 

CHRISTOPHER GENSCH
Vs. C.A. No. 2021 CA 002809 B
ASTHMA AND ALLERGY FOUNDATION OF AMERICA

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-1, it is hereby ORDERED as follows:

(1) This case is assigned to the judge and calendar designated below. All future filings in this case shall
bear the calendar number and the judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant of
copies of (a) the summons, (b) the complaint, and (c) this Initial Order and Addendum. The court will dismiss
the claims against any defendant for whom such proof of service has not been filed by this deadline, unless the
court extended the time for service under Rule 4(m).

(3) Within 21 days of service (unless otherwise provided in Rule 12), each defendant must respond to the
complaint by filing an answer or other responsive pleading. The court may enter a default and a default
judgment against any defendant who does not meet this deadline, unless the court extended the deadline
under Rule 55(a).

(4) At the time stated below, all counsel and unrepresented parties shall participate in a remote hearing to
establish a schedule and discuss the possibilities of settlement. Counsel shall discuss with their clients before the
hearing whether the clients are agreeable to binding or non-binding arbitration. This order is the only notice
that parties and counsel will receive concerning this hearing.

(5) If the date or time is inconvenient for any party or counsel, the Civil Actions Branch may continue the
Conference once, with the consent of all parties, to either of the two succeeding Fridays. To reschedule the
hearing, a party or lawyer may call the Branch at (202) 879-1133. Any such request must be made at least seven
business days before the scheduled date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.decourts.gow/.

 

Chief Judge Anita M. Josey-Herring

Case Assigned to: Judge FERN FLANAGAN SADDLER

Date: August 12, 2021

Initial Conference: REMOTE HEARING - DO NOT COME TO COURTHOUSE
SEE REMOTE HEARING INSTRUCTIONS ATTACHED TO INITIAL ORDER

 

9:30 am, Friday, November 12, 2021
Location: Courtroom 100
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

1 CAIO-60
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 18 of 21

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

D.C. Code § 16-2821, which part of the Medical Malpractice Proceedings Act of 2006, provides, "[a]fter
action is filed in the court against a healthcare provider alleging medical malpractice, the court shall require the parties to
enter into mediation, without discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference (‘ISSC*"), prior to any further
litigation in an effort to reach a settlement agreement. The early mediation schedule shall be included in the Scheduling
Order following the ISSC. Unless all parties agree, the stay of discovery shall not be more than 30 days after the ISSC."

To ensure compliance with this legislation. on or before the date of the ISSC, the Court will notify all attorneys
and pro se parties of the date and time of the early mediation session and the name of the assigned mediator. Information
about the early mediation date also is available over the internet at https://Awww:dccourts.gov/pa/. To facilitate this process.
all counsel and pro se parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM. which must be filed no later than ten (10) calendar days prior to the ISSC.
D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be obtained at
www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a mediator from the multi-door
medical malpractice mediator roster. the second form is to be used for early mediation with a private mediator. Plaintiff's
counsel is responsible for eFiling the form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov.
Unrepresented plaintiffs who elect not to eFile must either mail the form to the Multi-Door Dispute Resolution Office at.
Suite 2900, 410 E Street, N.W., Washington, DC 20001. or deliver if in person if the Office is open for in-person visits.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute Resolution Division,
with biographical information about each mediator, can be found at www.dccourts. gov/medmalmediation/mediatorprofiles.
All individuals on the roster are judges or lawyers with at least 10 years of significant experience in medical malpractice
litigation. D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one. D.C. Code § 16-
28230).

The following people are required by D.C. Code § 16-2824 to attend personally the Early Mediation Conference:
(1) all parties: (2) for parties that are not individuals, a representative with settlement authority; (3) in cases involving an
insurance company. a representative of the company with settlement authority; and (4) attorneys representing cach party
with primary responsibility for the case.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must eFile with the Court a
Teport prepared by the mediator, including a private mediator. regarding: (1) attendance; (2) whether a settlement was
reached: or. (3) if a settlement was not reached, any agreements to narrow the scope of the dispute, limit discovery.
facilitate future settlement, hold another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is unrepresented may mail the form to the Civil Actions Branch at [address] or
deliver it in person if the Branch is open for in-person visils. The forms to be used for early mediation reports are available
at www.dccourts. gov/medmalmediation.

Chief Judge Anita M. Josey-Herring

2 CAIO-60
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 19 of 21

Civil Remote Hearing Instructions for Participants

The following instructions are for participants who are scheduled to have cases heard before a Civil Judge
in a Remote Courtroom

GpieAE (AUDIO ONLY/Dial-in by Phone):

Toll 1 (844) 992-4762 or (202) 860-2110, enter the Meeting ID from the attachment followed by
#, press again to enter session.

e Please call inno sooner than 5 minutes before your scheduled hearing time. Once you have joined
the session, please place your phone on mute until directed otherwise. If you should happen to get
disconnected from the call, please call back in using the phone number and access number
provided and the courtroom clerk will mute your call until the appropriate time.

If you select Option 2 or Option 3 use the Audio Alternative

GRAD (LAPTOP/ DESKTOP USERS 1):

Open Web Browser in Google Chrome and copy and paste following address from the next page:
https://dccourts.webex.com/meet/XXXXXXXXX

Gplignla! (LAPTOP/ DESKTOP USERS 2):

Open Web Browser in Google Chrome and copy and paste following address
https://dccourts.webex.com Select Join, enter the Meeting ID from the next page

AUDIO ALTERNATIVE: Instead of automatically using USE COMPUTER FOR AUDIO, select CALL-
IN and follow the CALL-IN prompt window. Use a cell phone or desk phone. You will be heard
clearer if you do not place your phone on SPEAKER. It is very important that you

enter the ACCESS ID # so that your audio is matched with your video.

 

Giptionla (ipad/SMART PHONE/TABLET):

Go to App Store, Download WebEx App (Cisco WebEx Meetings)

Sign into the App with your Name and Email Address

Select Join Meeting

Enter address from the next page: https://dccourts. webex.com/meet/XXXXXXXXX

Click join and make sure your microphone is muted and your video is unmuted (if you need to be
seen). If you only need to speak and do not need to be seen, use the audio only option.

When you are ready click “Join Meeting”. {f the host has not yet started the meeting, you will be
placed in the lobby until the meeting begins.

For Technical Questions or issues Call: (202) 879-1928, Option #2

3 CAIO-60
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 20 of 21

Superior Court of the District of Columbia
Public Access for Remote Court Hearings
(Effective August 24, 2020)

The current telephone numbers for all remote hearings are: 202-860-2110 (local) or 844-992-4726 (toll
free). After dialing the number, enter the WebEx Meeting ID as shown below for the courtroom. Please click
a WebEx Direct URL link below to join the hearing online.

Audio and video recording; taking pictures of remote hearings; and sharing the live or recorded remote
hearing by rebroadcasting, live-streaming or otherwise are not allowed

 

Division | Courtroom Types of Hearings Public Access via WebEx
Scheduled in

 

WebEx Direct URL WebEx

Courtroom Meeting ID

 

Auditor | 206 Auditor Master https://dccourts.webex.com/meet/ctbaudmaster 129 648 5606
Master Hearings

 

100 Civil 2 Scheduling https://dccourts.webex,com/meet/ctb100 129 846 4145
Conferences; Status,
Motion and Evidentiary
Hearings including

Civil Bench Trials

 

205 Foreclosure Matters https://decourts.webex.com/meet/ctb205 129 814 7399

 

212 Civil 2 Scheduling https://dccourts.webex.com/meet/ctb212 129 440 9070
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

 

214 Title 47 Tax Liens; and https://dccourts.webex.com/meet/ctb214 129 942 2620
Foreclosure Hearings

 

219 Civil 2 Scheduling https://dccourts.webex.com/meet/ctb219 129 315 2924
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

 

221 Civil 1 Scheduling https://dccourts.webex.com/meet/ctb221 129 493 5162
Conferences; Status,
Motion and Evidentiary
Hearings including
Bench Trials

 

318 Civil 2 Scheduling https://dccourts.webex.com/meet/ctb318 129 801 7169
Conferences; Status,

 

 

320 Motion and Evidentiary | https://dccourts.webex.com/meet/ctb320 129 226 9879
Hearings including
Bench Trials

 

 

 

 

 

 

4 CAIO-60

 
Case 1:21-cv-02426-ABJ Document 1-1 Filed 09/15/21 Page 21 of 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400 Judge in Chambers https://decourts.webex.com/meet/ctb400 129 339 7379
Matters including
Temporary Restraining
Orders, Preliminary
Injunctions and Name
Changes
415 Civil 2 Scheduling https://decourts.webex.com/meet/ctb415 129 314 3475
516 Conferences; Status, https://decourts.webex.com/meet/ctb516 129 776 4396
517 Motion and Evidentiary https://dccourts.webex.com/meet/ctb517 129 911 6415
Hearings including
518 Bench Trials https://dccourts.webex.com/meet/ctb518 129 685 3445
519 https://dccourts.webex.com/meet/ctb519 129 705 0412
JIM-4 https://dccourts.webex.com/meet/ctbjm4 129 797 7557
A-47 Housing Conditions https://dccourts.webex.com/meet/ctba47 129 906 2065
Matters
B-52 Debt Collection and https://decourts.webex.com/meet/ctbb52 129 793 4102
Landlord and Tenant
Trials
B-53 Landlord and Tenant https://dccourts.webex.com/meet/ctbb53 129 913 3728
Matters including Lease
Violation Hearings and
Post Judgment Motions
B-109 Landlord and Tenant https://dccourts.webex.com/meet/ctbb109 129 127 9276
Matters
B-119 Small Claims Hearings https://decourts.webex.com/meet/ctbb119 129 230 4882
and Trials

 

 

 

 

5 CAIO-60

 
